United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-1721
                                  ___________

Toledo Domingo-Felipe,                *
                                      *
             Petitioner,              *
                                      * Petition for Review of
      v.                              * an Order of the
                                      * Board of Immigration Appeals.
Alberto Gonzales, Attorney General of *
the United States; Department of      * [UNPUBLISHED]
Homeland Security,                    *
                                      *
             Respondents.             *
                                 ___________

                            Submitted: June 14, 2006
                               Filed: June 19, 2006
                                ___________

Before ARNOLD, BYE, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

      Guatemalan citizen Toledo Domingo-Felipe petitions for review of an order of
the Board of Immigration Appeals (BIA), which summarily affirmed an Immigration
Judge’s (IJ’s) denial of asylum and withholding of removal.1




      1
       The IJ’s decision, therefore, constitutes the final agency determination for
purposes of judicial review. See Kimumwe v. Gonzales, 431 F.3d 319, 322 (8th Cir.
2005).
       After careful review of the record, we conclude the IJ’s decision, that Domingo-
Felipe failed to establish either past persecution or a well-founded fear of persecution
on account of a protected ground, is supported by substantial evidence in the record
as a whole. See Eta-Ndu v. Gonzales, 411 F.3d 977, 982-83 (8th Cir. 2005) (standard
of review). Because Domingo-Felipe failed to meet the burden of proof on his asylum
claim, his application for withholding of removal necessarily fails as well. See Turay
v. Ashcroft, 405 F.3d 663, 667 (8th Cir. 2005) (withholding-of-removal standard is
more rigorous than asylum standard).

      Accordingly, we deny the petition.
                     ______________________________




                                          -2-